Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Amendment
The amendment filed on 06/24/2022 has been entered into this application. Claims 6, 14 and 19 are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 9-17), filed on 06/24/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 6, 14 and 19 are cancelled.
Applicant argues that the closest prior art cited reference Hallstadius (2003/0025909 A1) fail to disclose, limitation such as “a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: activate the first light source at a first activation time; and activate the second light source at a second activation time, wherein the second activation time is determined based on a flow rate of a sample from the first flow path to the second flow path.” as claimed, specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-5, 7-13, 15-18 and 20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: activate the first light source at a first activation time; and activate the second light source at a second activation time, wherein the second activation time is determined based on a flow rate of a sample from the first flow path to the second flow path, in combination with the rest of the limitations of the claim. Claims 2-5, 7-10 are allowable by virtue of their /its dependency.  
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious determine a first sample transmittance signal based on an output from the signal detector; and during a second mode, activate the second light emitter, maintain the first light emitter deactivated, and determine a second sample transmittance signal based on the output from the signal detector, in combination with the rest of the limitations of the claim. Claims 12-13 and 15-17 are allowable by virtue of their dependency.  
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious determine a reference transmittance signal based on output from the first signal detector as the sample flows through the second flow path, and not through the first flow path; and correct the second absorbance of the sample based on the reference transmittance signal, in combination with the rest of the limitations of the claim. Claim 20 is allowable by virtue of its dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886